NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

CODY SHANE HOLLAND,                         )
                                            )
             Appellant,                     )
                                            )
v.                                          )     Case No. 2D14-2881
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed February 5, 2016.

Appeal from the Circuit Court for Manatee
County; John F. Lakin, Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew D. Bernstein, Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller,
Assistant Attorney General, Tampa, for
Appellee.


CRENSHAW, Judge.

             Cody Shane Holland appeals his conviction and sentence for burglary of

an unoccupied dwelling. We affirm the conviction and sentence. Because the trial court

made an oral determination that Holland was competent but failed to render a written
order to that effect we must remand the case to the trial court for entry of a nunc pro

tunc order finding Holland competent to stand trial.

              Holland argues that he was deprived of due process because the trial

court failed to make an independent determination that Holland was competent to

proceed with trial and instead allowed counsel to stipulate to Holland's competency. We

disagree. First, Holland was never determined to be incompetent. The record reflects

that after counsel filed a suggestion of incompetency as to Holland, the trial court

appointed two experts who each submitted written reports indicating Holland was

competent to proceed. At Holland's competency hearing, with Holland present, the

court considered the experts' reports, the statements of defense counsel, and Holland's

demeanor. See Dougherty v. State, 149 So. 3d 672, 678 (Fla. 2014) (reasoning that a

defendant cannot stipulate to his own competency even where the experts' written

reports agree because "[e]ven in a situation where all the experts opine that a defendant

is competent, the trial court could presumably disagree based on other evidence such

as the defendant's courtroom behavior or attorney representations"). The court then

made an oral determination that it was "adopt[ing] the findings that both the doctors

indicate he's competent, he understands the proceedings, [and] he understands his

lawyer . . . ." See Fowler v. State, 255 So. 2d 513, 515 (Fla. 1971) ("[W]here the parties

and the judge agree, the trial Court may decide the issue of competency on the basis of

the [experts'] written reports alone.").

              Although defense counsel indicated at the close of the competency

hearing that he would prepare a written order memorializing the trial court's oral

determination, the record contains no such order. Florida Rule of Criminal Procedure




                                           -2-
3.212(b) mandates the entry of a written order of competency. See Dougherty, 149 So.

3d at 677. Accordingly, we remand the case to the trial court for entry of a nunc pro

tunc order finding Holland competent to stand trial. See Hampton v. State, 988 So. 2d

103, 106 (Fla. 2d DCA 2008); Corbitt v. State, 744 So. 2d 1130, 1130 (Fla. 2d DCA

1999).

             Affirmed; remanded with directions.



KELLY and KHOUZAM, JJ., Concur.




                                          -3-